Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17,19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 17 and 20, these claims should recite that the exposure records a hologram using overlapping laser beams (see prepub at [0371-0372]).
What are “AR glasses”, the specification does not describe them.  In claim 19, please replace “AR”  with - - augmented reality- - . This is the accepted term in the art See Masson et al. at [0012].
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Askham et al. 20100273096.
Askham et al. 20100273096 in examples 1 combines 0.097 g DRED 1, 0.014g Darocure TPO (photoinitiator), monomer 1 (structure at page 15), 3.34 g of Desmodur XP2410 (hexanediisocyanate/ oxadiazinedione polyisocyanate), 5.06 g of block co-polymer 1 (172.29 g of gamma caprolactone/327.46 g of polytetrahydrofuranpolyether polyol [0173]) and dibutyl tin dilaurate (urethane catalyst) (support matrix A which has a tetramethyleneglcyol or propylene glycol content of 39.4 wt% and caprolactone content of 20.7 wt%) [0175],0177].  Example 9 forms the same matrix, but uses 0.02 to 0.14 wt% DRED 9 and plasticizer N-methylpyrrolidone (NMP) [0186]. DRED 9 is shown on page 9 to be TEMPOL (4-hydroxy-TEMPO or 4-hydroxy-2,2,6,6-tetrmethylpiperidine-1-oxyl) . Examples 10 and 11 evidence the improvement in the M# of the holograms which evidences that the use of DRED 9 results in the ability to record more holograms in a given thickness (200 micron) [0187-0188]. Example 14 and 15 has similar showing with respect to optimum DRED 9 content within the 0.03 to 0.09 wt% range [0191-0192].  Block copolymer 2 is formed by the reaction of 374.81 g of gamma caprolactone/374.81 g of polytetrahydrofuranpolyether polyol [0174] and when reacted with Desmodur XP2410 is support matrix B [0176] and using the amounts in example 1 have a tetramethyleneglycol or 
Support matrix A which has a tetramethyleneglcyol or propylene glycol content of 39.4 wt% and caprolactone content of 20.7 wt% as used in the cited examples. 
Claims 1-3,6-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Askham et al. 20100273096.
It would have been obvious to one skilled in the art to modify the composition of the identified examples by replacing the block copolymer 1 with an equal amount of block-copolymer 2 with a reasonable expectation of forming a useful holographic composition based upon their disclosed equivalence as polyols reactive to Desmodur XP2410 to form polyurethane matrices for holographic recording media
Claims 1-3,6-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Askham et al. 20100273096, in view of Stockel et al. 20090062419 and Miki et al. 20110092612.
Stockel et al. 20090062419 teaches block copolymer B with is formed of 172.29 g of gamma caprolactone/327.46 g of polytetrahydrofuranpolyether polyol [0083] and is used in PU formulation C [0088]. Block copolymer C which is formed by the reaction of 374.81 g of gamma caprolactone/374.81 g of polytetrahydrofuranpolyether polyol [0184] is used in PU formulation D [0089]. The table at [0094-0095] evidences that after RT curing for 30 minutes for PU formulation D is transparent while  PU formulation C is slightly turbid (less clear).  The addition of stabilizers is disclosed [0051]. An oxime ester is disclosed at [0052,0054]
Miki et al. 20110092612 teaches a holographic composition in example 9 which includes a thianthrenylphenyl acrylate, 2,4,6-trimethylbenzoyl diphenylphosphine oxide (PTO), 
In addition to the basis above, the examiner holds that it would have been obvious to one skilled in the art to modify the composition of the identified examples by replacing the block copolymer 1 with an equal amount of block-copolymer 2 with a reasonable expectation of forming a useful holographic composition based upon their disclosed equivalence as polyols reactive to Desmodur XP2410 to form polyurethane matrices for holographic recording media with a reasonable expectation of increasing the transparency of the composition after RT curing as evidenced in Stockel et al. 20090062419 and reduced yellowing based upon the teachings of 
Miki et al. 20110092612
Claims 1-3,6-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Miki et al. 20110092612, in view of Askham et al. 20100273096.
It would have been obvious to modify example 9 of Miki et al. 20110092612 by adding DRED9 as taught in examples 9,10 and 14 Askham et al. 20100273096 to improve the M# 
Alternatively, it would have been obvious to modify example 9 of Miki et al. 20110092612 by replacing the polycarbonate polyol with a polycaprolactone polyols at taught at [0195-0197] and adding DRED9 as taught in examples 9,10 and 14 Askham et al. 20100273096 to improve the M# performance, noting the direction to adding additives to control polymerization at [0240] of Miki et al. 20110092612.
Claims 1-3,6-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Miki et al. 20100067073, in view of Askham et al. 20100273096.
Miki et al. 20100067073 in example 1 forms a holographic composition including an isocyanate , a p-cumylphenol EO modified acrylate, terpinolene a titanium photoinitiator, a polycaprolactone polyol and dioctyltin dilaurate which is then provided between two slides separated by a spacer [0203-0206]. Examples 2-6,8 and 10 are similar. In example 7, a holographic composition including a polyisocyanate, a benzotriazole thioethyl acrylate, a titanium photoinitiator, a polycarbonate polyol [0221-0223]. Example 9 also uses a polycabonatediol [0228-0230]. Useful additives include compounds which control the reactions including chain transfer agents, polymerization terminators and the like [0159]. Useful photoinitiators include oxime esters [0138-0150]. 
It would have been obvious to modify any of examples 2-10 of Miki et al. 20100067073 by adding DRED9 as taught in examples 9,10 and 14 Askham et al. 20100273096 to improve the M# performance, noting the direction to adding additives to control polymerization at [0159] of Miki et al. 20100067073.
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 

Teruda et al. 2016-206488 (machine translation attached) in examples 7 teaches a holographic recording medium by combining hexamethylene diisocyanate, tribromorphenyl acrylate, compound 8 (photoinitiator), a urethane reaction catalysts, polyoxypropylene glycol (polyol). This composition is provided between two glass slides separtated by a spacer and heated at 80 degrees C for 24 hours to form the cured urethane matrix [0191-0193]) Examples 8-12 are similar but use other oxime ester photoinitiators [0194-0195]. Holograms are recorded using overlapping laser beams and evaluated for M/# and transmittance [0196-0205]. Other additives including chains transfer agents, polymerization terminators, preservatives and stabilizers are disclosed [0103]. Useful polyols are disclosed including polycaprolactone, polycarbonate, polypropylene and polyester polyols [0081-0092]. Low MW polyols are also disclosed as matrix components [0093]. Useful photoinitiators include those bounded by formula (2) [0012] and some are exemplified at [0043-0046]
 
    PNG
    media_image1.png
    187
    220
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    358
    528
    media_image2.png
    Greyscale


	It would have been obvious to one skilled in the art to modify the holographic recording media rendered obvious by the combination of either (Miki et al. 20110092612 or Miki et al. 20100067073) with Askham et al. 20100273096 by replacing the photoinitiators used in the 
	It is clear from Miki et al. 20110092612 that the polyol and the monomer choice have an effect on the post exposure transmittance of the hologram. It is also clear from Teruda et al. 2016-206488 that the photoinitiator choice also affects the post exposure transmittance.  None of the claims specify all of these used in the examples of the instant application.  The claims are not commensurate in scope with the showings of these examples. 
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Askham et al. 20100273096, in view of Stockel et al. 20090062419 and Miki et al. 20110092612, further in view of Teruda et al. 2016-206488.
	It would have been obvious to one skilled in the art to modify the holographic recording media rendered obvious by the combination of Askham et al. 20100273096, Stockel et al. 20090062419 and Miki et al. 20110092612 by using an oxime ester bounded by the teachings of Teruda et al. 2016-206488 with a reasonable expectation of success in forming a useful holographic recording medium, noting the direction to oxide esters in Askham et al. 20100273096, Stockel et al. 20090062419 and Miki et al. 20110092612
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
either (Miki et al. 20110092612 or Miki et al. 20100067073), in view of Askham et al. 20100273096 and Teruda et al. 2016-206488, further in view of Masson 20180321736. 
Masson 20180321736 teaches augmented reality (AR) glasses in figure 3 with figures 1 and 2 showing the holographic optical elements (HOE) (see abstract)
	It would have been obvious to one skilled in the art to modify the teachings of 
. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/134649 (20210116805). Although the claims at issue are not identical, they are not patentably distinct from each other because they include a recitation of a nitroxyl additive, and a polyol where the propyleneglycol and tetramethylenglycol units as 30% or less (claim 10).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miki et al. 20100039685 is similar to the other Miki references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 10, 2021